United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3678
                                    ___________

Sherille Harris,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Eastern District of Missouri.
United States Postal Service; John E.   *
Potter,                                 * [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                              Submitted: February 7, 2006
                                 Filed: February 13, 2006
                                  ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Sherille Harris, an African-American female, appeals the district court’s1
adverse grant of summary judgment in her employment-discrimination action against
the United States Postal Service brought under Title VII. Having carefully reviewed
the record, see Kincaid v. City of Omaha, 378 F.3d 799, 803-04 (8th Cir. 2004)
(de novo standard of review), we agree with the district court that Harris’s allegations
were either time-barred or meritless, for the reasons explained in the district court’s


      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
opinion. We also decline to consider Harris’s newly raised allegations on appeal. See
Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004). Accordingly, we affirm. See 8th
Cir. R. 47B.
                       ______________________________




                                         -2-